NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               _____________

                                    No. 11-2227
                                   _____________

                          KOKOU AMEVAVA AWLIME,
                                         Petitioner

                                          v.

               ATTORNEY GENERAL OF THE UNITED STATES,
                                         Respondent
                           _____________

                      Petition for Review of an Order of the
                       United States Department of Justice
                          Board of Immigration Appeals
                             (BIA No. A098-420-012)
                 Immigration Judge: Honorable Alberto J. Kiefkohl
                                  _____________

                     Submitted Under Third Circuit LAR 34.1(a)
                                 January 10, 2012

             Before: SCIRICA, RENDELL and SMITH, Circuit Judges

                          (Opinion Filed: January 17, 2012)
                                  _____________

                             OPINION OF THE COURT
                                 _____________

RENDELL, Circuit Judge.

     Kokou Amevava Awlime petitions for review of the Board of Immigration

Appeals‟ (“BIA”) refusal to reopen his case. The BIA held that his motion to reopen

was untimely, rejecting his claim that it was a timely motion in response to changed
country conditions in Awlime‟s native Togo. The BIA further held that Awlime‟s

motion, even if timely, failed to establish a prima facie case for relief because it did

not sufficiently demonstrate a reasonable possibility that Awlime would be tortured or

persecuted if sent back to Togo. We will deny his petition for review.

     Mr. Awlime fled from Togo in 2003 to escape persecution. He applied for

asylum in the United States in 2004, claiming he had been persecuted in Togo due to

his activities as a union leader for taxi drivers. His application mentioned, but did not

emphasize, his membership in an opposition political party in Togo called the Union

des Forces du Changement (“UFC”). The Immigration Judge (“IJ”) found that he was

not credible and denied relief.1 The BIA dismissed his appeal and we denied his

petition for review, finding that the adverse credibility ruling was supported by

substantial evidence; we denied panel re-hearing on March 13, 2010 and Awlime did

not move to re-open until July 2010.

     There is no question that Awlime‟s motion to re-open was filed well beyond the

90 day deadline set out in 8 U.S.C. § 1229a(c)(7)(C)(i). Awlime argues that his

motion is nonetheless timely under 8 U.S.C. § 1229a(c)(7)(C)(ii) because of changed

country conditions. He alleges that since his hearing, the Togolese government has

been attacking UFC members who have taken to the streets protesting the March 2010


1
  As part of his application, Awlime submitted photographs purportedly showing him
receiving medical care. He claimed that these pictures were taken in 2001, after he
was tortured by the Togolese government. However, it was discovered that the
photographs were actually taken in 2003. The IJ found Awlime‟s explanation for the
time disparity—that Awlime was trying in 2003 to “memorialize” his condition from
2001—not credible. (A.R. 264-65.)
                                             2
elections, which they contend were rigged. Based on this, he argues that he will likely

be subjected to detention if he returns. He offers two affidavits that attest to his UFC

membership and describe conditions in Togo.

     The evidence Awlime offers does not describe any real change in conditions over

time in Togo. Rather, it refers to activity that has occurred over several years,

including some recent examples. Awlime presented evidence of similar (and perhaps

more egregious) acts of political violence against UFC members when he originally

applied for asylum. Moreover, as the BIA noted, nothing in the record indicates any

interest in pursuing Awlime. The arrests that he cites to are of protesters, some of

whom happen to be UFC members. This does not demonstrate that Awlime would be

targeted on his return.

     We review the BIA‟s denial of a motion to re-open for abuse of discretion,

“mindful of the „broad‟ deference that the Supreme Court would have us afford [it]”,

Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003). We will only disturb its

ruling if it was arbitrary, irrational, or contrary to law. Sevoian v. Ashcroft, 290 F.3d

166, 174 (3d Cir. 2002). We cannot so conclude here, and, accordingly, will deny

Awlime‟s petition.




                                             3